 
Exhibit 10.4
 
CONFIDENTIAL TREATMENT REQUESTED.
Confidential portions of this document have been redacted and have been
separately filed with the Commission.
 
 

ABRAHAM TRADING COMPANY

Moody Building, Second & Main

Canadian, Texas 79014

(806) 323-8000

 

 

 

CUSTOMER AGREEMENT

AND

TRADING AUTHORIZATION

 

 

 

This Customer Agreement and Trading Authorization (“Agreement”) is made and
entered into as of the date set forth at the end of this Agreement by and
between Abraham Trading Company (“ATC”), and the undersigned customer(s)
(“Customer”);

 

WHEREAS, Customer hereby acknowledges to ATC that Customer has received, read,
and understood and carefully considered the risks outlined in the Disclosure
Document dated June 30, 2010 of ATC, and Customer has signed an acknowledgment
to that effect;

 

WHEREAS, Customer hereby represents to ATC that Customer has capital available
and desires to invest such capital in speculative investments in “commodity
interests,” which term shall include, for purposes of this Agreement, contracts
on and for physical commodities, currencies, mortgage-backed securities, money
market instruments, obligations of and guaranteed by the United States
Government, and any other financial instruments, securities, stock, financial,
and economic indices, and items which are now, or may hereafter be, the subject
of futures contract trading, futures contracts, options on futures contracts and
physical commodities, cash and forward contracts, foreign exchange commitments,
deferred delivery contracts, leverage contracts, and other commodity-related
contracts, agreements, and transactions, and securities (such as United States
Treasury bills) approved by the United States Commodity Futures Trading
Commission for investment of customer funds;

 

WHEREAS, Customer, if an individual, hereby represents to ATC that Customer is
of full legal age in the jurisdiction in which Customer resides and is legally
competent to execute and deliver this Agreement and to purchase, sell, trade,
and own commodity interests as contemplated by this Agreement;

 

WHEREAS, Customer, if a corporation, partnership, trust, or other entity or
association, hereby represents to ATC that Customer has full power and authority
to execute and deliver this Agreement and to purchase, sell, and trade, and own
commodity interests as contemplated by this Agreement and the individual
executing and delivering this Agreement for and on behalf of Customer is of full
legal age in the jurisdiction in which such individual resides and is legally
competent and has full power and authority to do so on behalf of Customer and
its stockholders, partners, or beneficiaries;

 

WHEREAS, Customer hereby represents to ATC that, if a corporation, Customer is
duly organized under the laws of Delaware, with full power and authority to
enter into and perform its obligations under this Agreement and to conduct its
business, and the performance by Customer of its obligations under this
Agreement will not violate the terms or provisions of, or constitute a default
under, the organizational and operational documents of Customer or any other
agreement to which Customer is a party or by which it is bound;

-1-

 

WHEREAS, Customer hereby represents to ATC that, if necessary under the laws of
the United States, Customer is registered as commodity pool operator with the
Commodity Futures Trading Commission (“CFTC”), and/or is registered with the
Securities and Exchange Commission (“SEC”), and is a member of the National
Futures Association (“NFA”), and such registrations and membership, if
applicable, have not expired or been revoked, suspended, terminated, or not
renewed or limited or qualified in any respect;

 

WHEREAS, Customer hereby represents to ATC that Customer has complied and will
continue to comply with all laws, rules, and regulations having application to
its business, properties, and assets (including, if appropriate, the Commodity
Exchange Act, as amended, the Securities Act of 1933, as amended, the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940 as amended,
CFTC regulations, NF A rules, United States and non-United States securities
laws, and state securities laws), and there are no actions, suits, proceedings,
or investigations pending or, to the knowledge of the undersigned, threatened
against Customer or any of its principals or affiliates, at law or in equity or
before any governmental department, commission, board, bureau, agency, or
instrumentality, or any self-regulatory organization, or any securities or
commodity exchange, in which an adverse decision could materially and adversely
affect Customer's ability to conduct its business or to comply with, and perform
its obligations under, this Agreement;

 

WHEREAS, Customer hereby represents to ATC that Customer is fully familiar with
the speculative nature of commodity interest trading and its high degree of risk
suitable only for a person who can sustain substantial losses which may be far
in excess of such person's funds on deposit in such person's commodity trading
account;

 

WHEREAS, Customer hereby represents to ATC that Customer is willing and able,
financially and otherwise, to assume the risks of commodity interest trading and
has the financial ability to bear losses in excess of the amount deposited
pursuant to Section 1 of this Agreement; and

 

WHEREAS, Customer desires to retain ATC as Customer's commodity trading advisor
upon the terms and conditions set forth in this Agreement, and ATC desires to
service Customer in such capacity upon such terms and conditions;

 

NOW, THEREFORE, in consideration of the premises set forth above, the parties
hereto do hereby agree as follows:

 

1.                   Customer has deposited the sum set forth at the end of this
Agreement in commodity trading accounts (the “Account”) established and
maintained with the futures commission merchant named at the end of this
Agreement (the “FCM”).

 

2.                   Customer hereby constitutes, appoints, and authorizes ATC
as Customer's true and lawful agent and attorney-in-fact, in Customer's name,
place, and stead, to purchase, sell (including short sales), trade, and
otherwise acquire, hold, dispose of, and deal in commodity interests, on margin
or otherwise, on United States and foreign exchanges, in the interbank market,
and otherwise and to make and take delivery of commodities in fulfillment of any
commodity interests, all for Customer's Account and risk. Customer hereby gives
and grants to ATC full power and authority to act for Customer and on Customer's
behalf to do every act and thing whatsoever requisite, necessary, or appropriate
to be done in connection with this power of attorney as fully and in the same
manner and with the same force and effect as Customer might or could do if
personally present, and Customer hereby ratifies all that ATC may lawfully do or
cause to be done by virtue of this power of attorney. Customer hereby ratifies
and confirms any and all transactions heretofore made by ATC for the Account and
agrees that the rights and obligations of Customer in respect thereof shall be
governed by the terms of this Agreement.

 

3.                   ATC’s services to Customer shall not be deemed to be
exclusive to Customer, and ATC shall be free to render similar services to
others.

-2-

 

4.                   Any and all transactions effected by ATC for the Account
shall be subject to the constitution, by-laws, rules, regulations, orders, and
customs and usages of the exchange or market where executed (and of its
clearinghouse, if any), and to the provisions of the United States Commodity
Exchange Act, as amended, and to the rules, regulations, and orders promulgated
from time to time thereunder, and to all applicable laws, rules, and regulations
of the United States, the various states in the United States, and foreign
jurisdictions. ATC shall not be liable to Customer as a result of any action
taken by ATC which is necessary to comply with any such constitution, by-law,
rule, regulation, order, custom, usage, act, or statute.

 

5.                   Customer, and not ATC, shall pay all margins, option
premiums, brokerage and floor commissions and fees, and other transaction costs
and expenses charged and incurred by the FCM and its agents in connection with
the Account.

 

6.                   All transactions effected for the Account by A TC shall be
for Customer's Account and risk. ATC has made and makes no guarantee whatsoever
as to the success or profitability of ATC’s trading methods and strategies, and
Customer acknowledges that Customer has received no such guarantee from ATC or
any of its principals, employees, affiliates, or agents and has not entered into
this Agreement in consideration of or in reliance upon any such guarantee or
similar representation from ATC or any of its employees, affiliates, or agents.

 

7.                   Neither ATC nor its principals, employees, affiliates, or
agents shall be liable to Customer or to any other party, except that ATC shall
be liable to Customer for acts by it or its employees, affiliates, or agents
which constitute gross negligence, willful malfeasance, or fraud. Customer shall
indemnify, hold harmless, and defend ATC and its principals, employees,
affiliates, and agents from and against any liability, loss, cost, and expense,
including attorneys’ fees, that any of them may become subject to in acting as
contemplated under this Agreement, or in connection with any transaction for the
Account, or in connection with Customer’s failure to pay any management fees
and/or incentive fees to ATC, or in connection with investigating or defending
any such liability, loss, cost, or expense covered by this indemnity.

 

8.                   (A) As compensation for ATC’s services to be rendered
pursuant to this Agreement, and for so long as this Agreement is in force and
effect, Customer shall pay to ATC fees in accordance with the following fee
arrangements:

 

Management Fee. The management fee, calculated and billed monthly, without
regard to whether the Account is profitable, is equal to *** of ***% of the
“nominal account value” ( defined in Section 8(B) below) of the Account as of
the end of each calendar month (adjusting nominal account value for the purpose
of calculating such fee by adding back the management fees and incentive fees
accrued or payable and any withdrawals of funds from the Account since the last
calendar month-end at which management fees shall have been paid).

 

__________________

*** Confidential material redacted and filed separately with the Commission.

-3-

 

Incentive Fee. The incentive fee, calculated and billed monthly, is equal to
***% of the increase, if any, in the "nominal account value" (defined in Section
8(B) below) of the Account as of the end of each calendar month (adjusting
nominal account value for the purpose of calculating such fee by (a) including
interest income earned in the Account, (b) adding back (i) the incentive fees
accrued or payable from the Account, (ii) any decline in the nominal account
value of funds which can be attributed to funds or notional equity withdrawn
from the Account since the beginning of the calendar month that immediately
follows the last month-end at which an incentive fee was earned, and (iii) any
withdrawals of funds from the Account, and (c) deducting any additional funds
deposited in the Account since the last calendar month-end at which an incentive
fee shall have been earned or, if no incentive fee shall have been earned
previously, since the beginning of the trading period) over the greater of (i)
the initial nominal account value of the Account as of the beginning of the
trading period, or (ii) the nominal account value of the Account as of the
beginning of the calendar month that immediately follows the last month-end at
which an incentive fee shall have been earned. For purposes of this Section
8(A), the highest nominal account value of the Account as of the beginning of
any previous month shall refer to the nominal account value achieved in the
Account governed by this Agreement and shall not refer to any prior or other
account( s) that ATC shall have managed or currently manages for Customer.

 

(B) The term “nominal account value” of a participating customer’s account means
the net assets and notional equity in and committed to the account (that is,
total assets plus notional equity, plus interest income paid and accrued, plus
unrealized profits and losses on open commodity interest positions, minus total
liabilities and accrued brokerage commissions).

 

(C) This Agreement shall not terminate except at the end of a month. If the
Customer terminates this Agreement on a date other than at the end of a month,
management fees and/or incentive fees shall be calculated as if such termination
date were the end of a month. If this Agreement shall be terminated, Customer
shall be billed for management fees and/or incentive fees accrued to the date of
such termination and Customer's obligation to pay future fees shall terminate.
Customer shall not be entitled to a refund of any management fees and/or
incentive fees paid or accrued to the date of the termination of this Agreement.

 

(D) Following the end of each month, the Account shall automatically be debited
for, and ATC shall be paid, the amount of management fees and incentive fees,
respectively, that are due and owing to ATC. Concurrently therewith, ATC shall
send to Customer a bill for such fees. A bill shall be deemed sent to Customer
upon ATC’s depositing such bill in the United States mail in a first-class,
postage pre-paid envelope addressed to Customer and shall be deemed delivered to
Customer personally whether actually received or not. A bill shall be deemed
correct and shall be conclusive and binding on Customer unless a written or
verbal objection from Customer shall be received by ATC within ten business days
after such bill shall have been mailed by ATC. Customer shall authorize the FCM
to transfer to ATC management fees and incentive fees from the Account upon
receipt of a bill for such fees from ATC.

 

9. Customer hereby authorizes and directs the FCM to send to ATC a copy of the
monthly account statements with respect to the Account which are sent to
Customer, and the FCM is similarly authorized and directed to provide ATC with
copies of all confirmations, purchase and sale statements and other documents
relating to the Account.

 

__________________

*** Confidential material redacted and filed separately with the Commission.

-4-

 

10. This Agreement shall become effective only after it shall have been signed
by all parties. This Agreement is a continuing one and shall remain in full
force and effect until terminated by written notice of either party to the other
party as provided herein. This Agreement may be terminated by Customer, or in
the event of Customer’s death, incompetence, incapacity, disability, bankruptcy,
dissolution, liquidation, insolvency, or termination by Customer’s legal
representative, by giving written notice of termination or written notice of
Customer's death, incompetence, incapacity, disability, bankruptcy, dissolution,
liquidation, insolvency, or termination, as the case may be, to ATC, which
notice shall be deemed effective upon ATC’s actual receipt of such notice. ATC
may terminate this Agreement by giving written notice of termination to
Customer, which notice shall be deemed effective upon ATC’s depositing such
notice in the United States mail in a first-class, postage pre-paid envelope
addressed to Customer. Any such notice of termination given by Customer or ATC
shall have no effect upon liabilities and commitments initiated, made, or
accrued prior to the effective date of such termination.

 

11. All notices to either party shall be in writing. All notices to ATC shall be
sent to ATC at the address appearing at the beginning of this Agreement. All
notices and bills to Customer shall be sent to Customer at the address appearing
at the end of this Agreement. Either party from time to time may designate in
writing any other address to which notices, bills, and communications to such
party may be sent.

 

12. This Agreement may not be assigned by either party without the prior express
written consent of the other party.

 

13. This Agreement constitutes the entire agreement between the parties with
respect to the matters referred to herein, and no other agreement, verbal or
otherwise, shall be binding as between the parties unless it is in writing and
signed by the party against whom enforcement is sought.

 

14. No provision of this Agreement may be amended or waived unless such
amendment or waiver is in writing and signed by the parties. No amendment or
waiver of any provision of this Agreement may be implied from any course of
dealing between the parties or from the failure of either party to assert its
rights under this Agreement on any occasion or series of occasions.

 

15. If any provision of this Agreement is, or at any time shall become,
inconsistent with any present or future law, rule, regulation, or ruling of any
jurisdiction, court, or regulatory body, exchange, or board having jurisdiction,
such provision shall be deemed rescinded or modified to conform to such law,
rule, regulation, or ruling and the remaining provisions of this Agreement shall
not be affected thereby and shall remain in full force and effect.

 

16. This Agreement shall be deemed to have been made under, and shall be
governed by and construed and enforced in accordance with, the law of the State
of Illinois, USA (excluding the law thereof which requires the application of or
reference to the law of any other jurisdiction).

 

17. The parties agree that any action or proceeding arising, directly,
indirectly, or otherwise in connection with, out of, related to, or from this
Agreement, any breach hereof, or any transaction covered hereby shall be
resolved, whether by arbitration or otherwise, within the City of Chicago, Cook
County, State of Illinois, USA Accordingly, the parties consent and submit to
the jurisdiction of the federal and state courts located within the City of
Chicago, Cook County, State of Illinois, USA The parties further agree that any
action or proceeding brought by either party to enforce any right, assert any
claim, or obtain any relief whatsoever in connection with this Agreement shall
be commenced by such party exclusively in the federal or state courts, or if
appropriate, before an arbitral body, located within the City of Chicago, Cook
County, State of Illinois, USA

-5-

 

18. If more than one person is signing this Agreement as Customer, each
undertaking herein shall be a joint and several undertaking of all such persons,
and the foregoing grant of power of attorney and authority to ATC shall be a
joint and several grant by all such persons. Actions of any one Customer
pursuant to this Agreement shall bind all such Customers unless indicated below.
An Account in joint names creates a joint tenancy with right of survivorship and
not tenancy in common.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-6-

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 29th day
of October, 2010.

 

 

  ABRAHAM TRADING COMPANY           /s/ Salem A. Abraham     Salem A. Abraham,
President             /s/ Adam Langley   4200 Northside Parkway First Customer’s
Signature         Building 11, Suite 200

ADF Trading Company V, LLC

Adam Langley, Chief Compliance Officer

      Atlanta, GA 30327 First Customer’s Name and Title  

First Customer’s Address--

Street, City, State, Zip Code

          (404) 879-5130     First Customer’s Telephone             Second
Customer’s Signature                       Second Customer’s Name and Title  

Second Customer’s Address--

Street, City, State, Zip Code

                Second Customer’s Telephone             Newedge USA, LLC   500
West Jackson Name of FCM         Chicago, IL 60661       Cindy Deangelo    

Name and Title of Individual

Contact at FCM

 

FCM’s address--

Street, City, State, Zip Code

      $***   (312) 928-7346 Amount of deposit with FCM 1   First Customer’s
Telephone      

 

1 The CFTC requires inclusion of the following special disclosure for
partially-funded accounts (which account-owners also must complete the attached
“Form of Notional Funds Letter”)

 

__________________

*** Confidential material redacted and filed separately with the Commission.

-7-

 

YOU SHOULD REQUEST YOUR COMMODITY TRADING ADVISOR TO ADVISE YOU OF THE AMOUNT OF
CASH OR OTHER ASSETS (ACTUAL FUNDS) WHICH SHOULD BE DEPOSITED TO THE ADVISOR'S
TRADING PROGRAM FOR YOUR ACCOUNT TO BE CONSIDERED “FULLY FUNDED.” THIS IS THE
AMOUNT UPON WHICH THE COMMODITY TRADING ADVISOR WILL DETERMINE THE NUMBER OF
CONTRACTS TRADED IN YOUR ACCOUNT AND SHOULD BE AN AMOUNT SUFFICIENT TO MAKE IT
UNLIKELY THAT ANY FURTHER CASH DEPOSITS WOULD BE REQUIRED FROM YOU OVER THE
COURSE OF YOUR PARTICIPATION IN THE COMMODITY TRADING ADVISOR'S PROGRAM.

 

YOU ARE REMINDED THAT THE ACCOUNT SIZE YOU HAVE AGREED TO IN WRITING (THE
“NOMINAL” OR “NOTIONAL” ACCOUNT SIZE) IS NOT THE MAXIMUM POSSIBLE LOSS THAT YOUR
ACCOUNT MAY EXPERIENCE. YOU SHOULD CONSULT THE ACCOUNT STATEMENTS RECEIVED FROM
YOUR FUTURES COMMISSION MERCHANT IN ORDER TO DETERMINE THE ACTUAL ACTIVITY IN
YOUR ACCOUNT, INCLUDING PROFITS, LOSSES AND CURRENT CASH EQUITY BALANCE. TO THE
EXTENT THAT THE EQUITY IN YOUR ACCOUNT IS AT ANY TIME LESS THAN THE NOMINAL
ACCOUNT SIZE, YOU SHOULD BE AWARE OF THE FOLLOWING:

 

1. ALTHOUGH YOUR GAINS AND LOSSES, FEES AND COMMISSIONS MEASURED IN DOLLARS WILL
BE THERE SAME, THEY WILL BE GREATER WHEN EXPRESSED AS A PERCENTAGE OF ACCOUNT
EQUITY.

 

2. YOU MAY RECEIVE MORE FREQUENT AND LARGER MARGIN CALLS.

 

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-8-

 

ABRAHAM TRADING COMPANY

Moody Building, Second & Main

Canadian, Texas 79014

(806) 323-8000

 

 

 

ARBITRATION AGREEMENT

 

 

The undersigned customer(s) (“Customer”) hereby agrees that any controversy
between Customer and Abraham Trading Company ("ATC") or any of its principals,
employees, affiliates, or agents, or its or their respective successors or
assigns (hereinafter referred to as “affiliated persons”) arising directly,
indirectly, or otherwise in connection with, out of, related to, or from
Customer's accounts with ATC, transactions between Customer and ATC, or any of
its affiliated persons, or the Customer Agreement and Trading Authorization,
Authorization to Pay Fees, or any other document or agreement now or hereafter
existing that relates to Customer's accounts with ATC, or any breach of any of
them or any transactions effected pursuant to them shall, except as provided
below, be resolved by binding arbitration before a forum chosen in accordance
with the following procedure. At such time as Customer notifies ATC or any of
its affiliated persons that Customer intends to submit a controversy to
arbitration or at such time as ATC or any of its affiliated persons notifies
Customer that ATC or any of its affiliated persons intends to submit a
controversy to arbitration, Customer shall have the opportunity to choose a
forum from a list of two or more qualified forums provided by ATC. A “qualified
forum” is an organization whose procedures for conducting arbitration comply
with the requirements of United States Commodity Trading Commission (“CFTC”)
Regulation Section 180.2.

 

As required by CFTC Regulation Section 180.3, A TC or any of its affiliated
persons who is a party to any controversy arbitrated pursuant to this
Arbitration Agreement shall pay any incremental fees which may be assessed by a
qualified forum for provision of a mixed arbitration panel, unless the
arbitrator( s) hearing the controversy shall determine that Customer has acted
in bad faith in initiating or conducting the arbitration. A "mixed arbitration
panel" is an arbitration panel composed of one or more persons, a majority of
whom are not members of a contract market or employed by or otherwise associated
with a member of a contract market and are not otherwise associated with a
contract market.

 

Any award rendered in any arbitration conducted pursuant to this Arbitration
Agreement shall be final and binding on and enforceable against Customer in
accordance with the substantive law of the State of Texas, USA, and judgment may
be entered on any such award by any court having jurisdiction thereof.

 

THREE FORUMS EXIST FOR THE RESOLUTION OF COMMODITY DISPUTES: CIVIL COURT
LITIGATION, REPARATIONS AT THE COMMODITY FUTURES TRADING COMMISSION (CFTC), AND
ARBITRATION CONDUCTED BY THE NATIONAL FUTURES ASSOCIATION.

 

THE CFTC RECOGNIZES THAT THE OPPORTUNITY TO SETTLE DISPUTES BY ARBITRATION MAY
IN SOME CASES PROVIDE MANY BENEFITS TO CUSTOMERS, INCLUDING THE ABILITY TO
OBTAIN AN EXPEDITIOUS AND FINAL RESOLUTION OF DISPUTES WITHOUT INCURRING
SUBSTANTIAL COSTS. THE CFTC REQUIRES, HOWEVER, THAT EACH CUSTOMER INDIVIDUALLY
EXAMINE THE RELATIVE MERITS OF ARBITRATION AND THAT YOUR CONSENT TO THIS
ARBITRATION AGREEMENT BE VOLUNTARY.

-9-

 

BY SIGNING THIS AGREEMENT, YOU: (1) MAY BE WAIVING YOUR RIGHT TO SUE IN A COURT
OF LAW; AND (2) ARE AGREEING TO BE BOUND BY ARBITRATION OF ANY CLAIMS OR
COUNTERCLAIMS WHICH YOU OR ATC OR ANY ITS AFFILIATED PERSONS MAY SUBMIT TO
ARBITRATION UNDER THIS AGREEMENT. YOU ARE NOT, HOWEVER, WAIVING YOUR RIGHT TO
ELECT INSTEAD TO PETITION THE CFTC TO INSTITUTE REPARATIONS PROCEEDINGS UNDER
SECTION 14 OF THE COMMODITY EXCHANGE ACT WITH RESPECT TO ANY DISPUTE WHICH MAY
BE ARBITRATED PURSUANT TO THIS AGREEMENT. IN THE EVENT A DISPUTE ARISES, YOU
WILL BE NOTIFIED IF ATC OR ANY OF ITS AFFILIATED PERSONS INTENDS TO SUBMIT THE
DISPUTE TO ARBITRATION. IF YOU BELIEVE A VIOLATION OF THE COMMODITY EXCHANGE ACT
IS INVOLVED AND IF YOU PREFER TO REQUEST A SECTION 14 “REPARATIONS” PROCEEDING
BEFORE THE CFTC, YOU WILL HAVE 45 DAYS FROM THE DATE OF SUCH NOTICE IN WHICH TO
MAKE THAT ELECTION.

 

YOU NEED NOT SIGN THIS AGREEMENT TO OPEN AN ACCOUNT WITH ATC. SEE 17 CFR
180.1-180.5.

 

 

 

/s/ Adam Langley     First Customer’s Signature   Second Customer’s Signature  
   

ADF Trading Company V, LLC

Adam Langley, Chief Compliance Officer

      First Customer’s Name and Title   Second Customer’s Name and Title      
October 29, 2010     Date   Date

 



-10-



